Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 1 of 44

Attachment 4
SOP IIB05-0001

WARDEN’S/SUPERINTENDENT'S GRIEVANCE RESPONSE

Offender's Name: Zavala, David Grievance Number: 281509
GDC #: 1000727033 Facility: GD&CP SMU
RESPONSE TO GRIEVANCE:

There is no evidence to support your allegation that your property was confiscated, and a proper
inventory was not conducted of your property. According to provided documentation and statements, you
were only in possession of state issued property which was re issued to you. Furthermore, you have been
on store restriction since 2014 and package restriction since 2017. This grievance is denied at the
institutional level.

  

J- + -dt/7

Oy ignature (date)

“| ACKNOWLEDGE RECEIPT OF THE ABOVE RESPONSE ON THIS DATE:

JA

~Offender’s signature (date)

 

You have seven (7) calendar days within which to appeal this Response to your Grievance Coordinator.
if the last day is not a business day at your institution, you may file it on the next day that is a business
day.

 

CC I\i
EXHIBIT

 
Case 5:19-cv-00383-TES-CHW Document 37-6_ Filed 06/04/20 Page 2 of 44

rm _—
Attachment 4
SOP 11B05-0001
WARDEN’S/SUPERINTENDENT'S GRIEVANCE RESPONSE
— SEEN ENVENT S GRIEVANCE RESPONSE
Offender's Name: Zavala, David Grievance Number: 281509
GDC #: 1000727033 Facility: GD&CP SMU

RESPONSE TO GRIEVANCE:

There is no evidence to Support your allegation that your property was confiscated, and a proper
inventory was not conducted of your property. According to provided documentation and statements, you
were only in possession of state issued property which was re issued to you. Furthermore, you have been
on siore restriction since 2014 and package restriction since 2017. This grievance is denied at the

      

a 7 -di/7

mere eP jponnleng nf\s ‘signature (date)
UA

 

 

| ACKNOWLEDGE RECEIPT OF THE ABOVE RESPONSE ON THIS, DATE:

 

Offender’s signature (date)

 

 

You have seven (7) calendar days within which to appeal this Response to your Grievance Coordinator.
If the last day is not a business da y at your institution, you may file it on the next da y that is a business
day

 

RECEIVED

FEB i 2 2019
Sine

GA DIAG, & CLASS, PRISON

 

 
37-6 Ei 20 Page 3 0of44 — sup usos-o001
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/ g SUP rp

COUNSELOR'S REPORT FORM

=

 

 

- FROM COUNSELOR: a

 

 

Aneto, Td ZAulh
STATE Loy [006720033 | 6-7 SPIO

INMATE'S BASIC ALLEGATION OR COMPLAINT: Lnmge C Lam) y ant @/ | Aves OM,

 

 

 

 

 

 

 

 

 

 

sunny OF ypusodimeons ATIONS: NCidont 7a and statment
Gro0hed Rom: Dias lite. ie Inveshigated this dct

Nerve wos No nuerdory (oper ty IW, dune.

 

 

 

 

 

 

 

 

 

 

DS. Froud, }
Ido/do not counts sayy Ye TT Becca [. hehehe i ‘ye ‘L Zz f Ls {)
>» Gare,

Lk Tebae S Sto —
ABZ [za

RETENTION SCHEDULE: Upon completion of this form, it will be placed in a file in the Grievance Coordinatot’s office,

 
  

 

 

 

(Reproduced lox

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 4 of 44

SOP IITBO5-0001
Attachment 10

 

 

6/01/04
GEORGIA DEPARTMENT OF CORRECTIONS
GEORGIA DIAGNOSTIC & CLASSIFICATION PRISON
PO BOX 3877
Phone: 770-504-2000  -
FAX: 770-504-2006 +
Nathan Deal HOMER BRYSON
Governor Commissioner
wh
Grievance Number ak | SO

Memorandum a

Date: G/|

To: Area Supervisor Goody/PUGH

From: Deputy Warden of Care & Treatment Theresa Thornton

a . ¥

Re: Formal Grievance .

e

The attached informal grievance som YL id / Gua] A LD. # [0007 ) 7033 was

received in my office. I am requesting the following action(s) be taken:

___ Meet with inmate and explain standard operating procedures regarding his request.
‘Schedule and meet with this inmate and discuss the status of this request.
X_ Follow up and provide documentation of follow up.
____ Adyise this should be handled through disciplinary hearing and or disciplinary appeal
Process.
___ Advise this should be handled through medical co-pay appeal process.

The necessary action(s) will need to be taken and a response provided to my office by
(no later than 5 days from receipt). The inmate should sign and date

below as well as the staffs who discuss it.

Matter discussed:

 

 

 

 

The above was discussed with me and the problem is being resolved.

 

 

 

 

Inmate Signature / Date Staff Signature / Date
Sut
RECENED {SiFy
| JAN LL 2018 |
——

GA DIAG. & CLASS. PRISON

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 5 of 44

LENT. Attachment 1
oor ae soP eo5-0001
Osendar GRIEVANCE FORM (Facsimile)

  
    

1o007#Z 7633
VWss
Cd,

mereNDER NAME DANIO ZAVALA OsFENDER NUMBER
GRIEVANCE NUMBER | “L

Saran oa OS ; :
INSTTUTIO Eder| MO = VH/i 7.

DATE COMPLETED FORM RECEIVED FROM OFFEND -

  
   
   

DATE APPEAL RECEIVED : - na
oA
3 TO RIGLUDE DATES, NAMES

= : NG YOUR GRIEVARCE
Puls FORM MUST BE COMPLETED IN HAL YGU MUST CLUE SPECHHC INFORALATION CONCERNING

COE PEESONS INVOLVED, AND WITNESSES,
; ieee :

 

os

DESCRIPTION OF INCIDENT: -

 

 

 

 
 
  
  

“ESOLUTION REQUESTED:

.
ca

  

 

 

 

 

 

Fr = 1
ior er Sai
Se oes epee nae

Oped Fahy 1.2014 ,

a = : 1 , Dak 5 jain wey
; PSNDER Signsinre : Le ee Wo . ifthe enswver is No, plsass “7 iy

Fete Cae oa a 40 day fire limit? Prease answer ©) Yes or rat eee hts € «ny GCOTRAKE

oo ite oreperes oOo Fe me IN THE DORM ON 4-4, 2014 AAD, STATED Ne es SENT
CoUNteLoR Go0d0TE TPOCLES Be ADININISTRATT ON. NOT TO UNTH

LATER. BREARSE HC: Whts ANS aise
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 6 of 44

# GRIEVANCE FoRM AtTactinent-

HreSLACED YRORERTY :
tees
a STATE BLANKET

¢ NETBAG
{2 wees
J+ % WASH Clots

e i oteet

o 2 7#L ROVER

«a SOCKS

2 YXt S{ATE JACKET
Rofl w/Lro
m DRINKIN THERMAL
5 iQ STAMPS
eo TAteT EARRNTS

a 2 ROosS a
PRADA PLAN 3 = BW FSHLET ANTONETTE

“ - 7
YK THE LAWS GF Herman WALURE- BY Rodent SPCENE

.y
aS a OES

Case 5:19-cv-00383-TES-C W Pacument 37-6 Filed 06/04/20 Page 7 of 44

——

Oz Prisoner Sepply Officer

 

 

mom: On Favare — F-2\6 _ ance _IWd727@3 ___sznc

cm REQUEST FOR ISSUE REPLACEMENT Gi ;

LBM REQUESTING THE FOLLOWING TTEMs: = os

 

QUANTITIT Siauk ITEM DESCRIPTIGN REASON FGOR- REQUESE

 

4 | NETRA IRS ue Bas: (isr/ tespct.9
v2 | | OWES . . “lace A. cR0cen PRALEE,
egret ao ronal cos | INSU RBS a ee ANCe, HOS. Ager
wf POHL Rove Rs —— = FaAg0-iNEED:= -Tiohay

Sod Ro] SES = Seen

 

 

 

  

 

eS : Aigsew! \ Shanes « nv}

ween] Bes - June See —— = Se ee
an | YL ste. Teer oo fell Dba
A  BLUANICET oF

TR THE CLOTHING -WAS eewecon wa Se bi STOLEN, THE -BUILDING OFFICER MoS
—, 2 MERI FE TAS SHORTAGE -HEFORE REDPLACHHENT CT.OT BING: TS ISSUED. >
V UFATEROBE To “RECEIVE AN OQVSICER' § LVERIFI CATON WIL BESULE TCA

“ “REPLACE | THE - TTEM <N QUESTION. 7 | Caen ve Vale ie el poe la
+: ls PRISONER “MUST: ‘TURK - =N CAN ETEM TO RECEIVE AN Tren wie s LOS Fee

> eae ates ADL BT Son: == mars

 

   

 

 

 

 

 

 

 

 

 

Be

H

   
   
       

 

 

  

masses

4 4) S0n Ean! “Wor ELECIBLE™
/-RERSON: ~

 

ne 7 ~-))BEBORD . EO: aR -ISSUE.-
> "TS suE ‘OF. area

 

 

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 8 of 44

 

 

 

 

 

 

 

 

 

 

 

 

; ATTACHMENT 3
a SOP 1B05-0001 (227.02)
(07/20/15)
WITNESS STATEMENT
PLACE : DATE TIME FILE NUMBER
ImMu f= 41 | “j00@
LAST NAME, FIRST NAME, MIDDLE NAME EMPLOYEE JD NUMBER STATE ID NO.
olitt . Toseah TTC,
INSTITUTION OR ADDRESS
v¥V) U
— SWORN STATEMENT
L to lrtk ; =. Ox p ha _— WANT TO MAKE THE FOLLOWING STATEMENT UNDER OATH:

 

DT Soseph Polike onja-zi-je
Avd p ree Inmate Zavala, Jaw c HJ

69 /0007+-703 3 CM /sce. aidpl O11 Str) 2
Cell Dam not Sarre VP athens mabe Laval
Pecewed 4 prpedy thvendry sheet Do ded
pet tnvendry his Property, hs le
Placins lnmeteerurly of ‘Strap cell LP

alco WAS Searching Acs ce fl and pre. party

 

a,

for ANY other con hes hend..
yy eee
Pf
eT
eel
GP

EXHIBIT | INITIALS OF PERSON MAKING STATEMENT

 

 

PAGE 1 OF PAGES

ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF __ TAKEN AT ___ DATED CONTINUED.” THE BOTTOM OF EACH
ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT AND BE INITIALED AS "PAGE __ OF __ PAGES."

WHEN ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE I WILL BE LINED OUT, AND THE STATEMENT WILL BE CONCLUDED ON THE
REVERSE SIDE OF ANOTHER COPY OF THIS FORM,

 

 

 

 

‘(Reproduced locally)

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 9 of 44

4

“printed By: CALLAWAY, ELIZABETH

‘Jan 07, 2019 10:27 AM

 

Governor

GEORGIA DEPARTMENT OF CORRECTIONS
STATE OF GEORGIA’

Incident Report

 

 

 

incident Detail

Facility:

Military Time:

 

12/31/2018 21:30

 

GA DIAG CLASS PRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number: 273230
i ehh DORMITORY L-E
Location:
Did incident
result in NO
serious injury?
Wireless
ReEures ot USE OF FORCE Devices 1
Incident:
Found:
Enea Gene Vads0 LT. DUPREE AND LT. DAVIS
Taped By:
Use Of Force: YES mS om HANDS-ON
Force Used:
Offender NO Weapon
Weapon: Description:
Does this
incident NO
involve
contraband?
Reporting LT. GREGORY DAVIS
Official:
Entered Date: 01/07/2019
Staff Involved
| | | Use " Type | Directly
_ Name Scribe ID# Race Gender mot ore Equipment “Involved/
: a ee . Force Force | 0 > aes
DAVIS, GREGCRY =e WHITE MALE NO HANDS-ON NO DIRECTLY
| INVOLVED
 DUPREE, LATRENDA M aS. BLACK FEMALE NO HANDS-ON NO DIRECTLY
INVOLVED
EVANS, ALFRED a. WHITE MALE YES HANDS-ON YES DIRECTLY
INVOLVED
FORD, BENJAMIN <i BLACK MALE YES HANDS-ON NO DIRECTLY

 

 

INVOLVED

 

 
 

Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20

Printed By: CALLAWAY, ELIZABETH
Jan 07, 2019 10:27 AM

Page 10 of 44

 

 

 

 

 

 

 

 

 

POLITE, JOSEPH L ——— BLACK MALE YES HANDS-ON No DIRECTLY
INVOLVED
SUMPTER, THOMAS F ace oat BLACK MALE NO HANDS-ON NO DIRECTLY
INVOLVED |
Offenders Involved
pk Lees Directly ~ eH .
“Name m qpc ID# _ Involved/: ‘Injured | > Disciplinary Weapon, ) | Sexual
aot ; Witness me Filed Used - | Allegation
ZAVALA, DAVID 1000727033 DIRECTLY INVOLVED NO YES ~ NO

 

 

Date Reviewed by Warden:

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 11 of 44

‘ Printed By: CALLAWAY, ELIZABETH
. Jan 07, 2019 10:27 AM

  

th ot
Nathan Deal.
Governor

Facility:
Military Time;
Number :
Incident Video
Taped By:

Property
Damaged:

Damage
Description:

Chemical
Incident:
Facility
Mechanical
Breakdown:
Reporting
Official:

Entered Date:

GEORGIA DEPARTMENT OF CORRECTIONS
‘STATE OF GEORGIA.

Supplemental Report

GA DIAG CLASS PRISON
12/31/2018 21:30

273230

LT. DUPREE AND LT. DAVIS

NO Damage Amount: 0
NO Fire: NO
NO

LT. GREGORY DAVIS

01/07/2019

Summary of Incident:

Entered Date:

01/07/2019

 

pee

‘Gregory . Dozier
Commissioner

On 12/31/2018 at approximately 2130 hrs a team consisting of Warden Benjamin Ford,

Deputy Warden of Security Joseph Polite,

Captain Thomas Sumpter, and Alfred Evans COII

entered the cell of inmate Zavala, David #1000727033 top conduct a search. Inmate

Zavala was attempting to destroy a phone
Evans to push the inmate on the floor so

as the team entered. A shield was used by
we could confiscate the phone. The inmate was

able to crack the screen before the Mr. Polite could confiscate the phone. Warden Ford

assisted Mr. Polite in picking the
Inmate Zavala was then escorted to medical and cleared. He was then
he was put on security strip cell. Two video

restraints.

escorted back to cell LE-208 where

inmate up on to his feet after he was placed in

cameras were used in this incident but camera 1 (one), operated by Lt LaTrenda Dupree,

malfunction.

Camera 2 (two) which I, Lt Davis, operated recorded the entire incident.

Only the minimal amount of force necessary to gain positive control of the inmate was
used in this incident. All evidence was bagged and tagged with proper chain of custcedy
forms. The phone, a gold Motorola, was placed in the evidence locker in Tower 1. All
appropriate staff was notified of this incident.
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 12 of 44

Jan O07, 2019 10:27 AM

Warden's Comments

‘ Printed By: CALLAWAY, ELIZABETH

Staff Involved

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 aflipee ke Adverse | = _ _|EquipmentEquipment) ;
(“Name ” -| Injured? Action | Equipment |.Equipment| Serial Cert Ama Reviewed,
ae le Taken?’ Type Reason | - No Date Type | “Video |
DAVIS, GREGORY NO NO - - - - - NO
Comments:
Ss Adversa i Equipment [Equipment| el
Name -Injured?.. Action | Equipment | Equipment Serial ‘Cert “| Amo Reviewed:
Taken? Type ‘Reagon No. Date Type | Video
DUPREE, LATRENDA M NO NO - - = 7 - No
Comments:
; Adverse ce Lili -.-|Bquipment Equipment) =
-. Name: “Injured?” | Action Equipment |Equipment| Serial Cert. ..| Amo. Reviewed
Se oe hh . : | Taken? Type. Reason No Date - Type. Video
EVANS, ALFRED NO NO SHIELD GAIN - = = NO
CONTROL
Comments:
; Adverse Equipment Equipmen
Name. Injured? Action Equipment /Equipment/ Serial Cert Amo Reviewed
me Taken? Type Reason No Date Type .Video
FORD, BENJAMIN NO wo - - - = NO
Comments:
| Adverse eaeiease  putnaent F
. Name Injured? Action Equipment | Equipment | Serial Cert Amo Reviewed
Taken? - Type Reason | No | Date | Type Video
POLITE, JOSEPH L NO No - - - : - NO
Comments:
_ 1 Adverse 7 Equipment Equipment .
-. Name ™ Injured? | Action | Equipment Equipment | Serial Cert Amo ». Reviewed
| Taken? Type Reason No Date: Type: ‘Video |
SUMPTER, THOMAS F NO NO - - - - - No
Comnents:
Offenders Involved
Name Gbc ID# | Injured |Disciplinary| Weapon | ‘MH | ste | Sexual | Reviewed
ee | ? Filed? Used Level | Allegation! Video |
|
———— | |
ZAVALA, DAVID 1000727033 NO YES - SOUTHSIDE NO NO |
13 |
Comments:
Was this Incident forwarded for investigation? YES

Date Reviewed by Warden:
4

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 13 of 44

 

PLEASE make sure that this tracking sheet is attached back to the LR, after corrections have been made. Also

type the IR. # on the corrected copy. Make sure you are using the revised copy 07-15-2016. Do Not Mark out
anything on the Tracking Sheet. Capt. Sumpter will highlight what he wants corrected.

 

 

INCIDENT REPORT TRACKING SHEET

CAPTAIN

Received Forwarded

 

 

 

 

 

 

 

DEPUTY WARDEN POLITE

Received Forwarded

 

 

 

 

 

 

 

SUPERINTENDENT CANNON

Received ___ Forwarded

 

Forward to Administrative Assistant? Yes No

 

 

 

 

 
I.

Il.

II.

IV.

Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 14 of 44

Attachment 3 (SOP ITB08-0001) 1/15/2012

 

( )UPSne ___State Prison

Use of Force/Serious Incident Report Coversheet

x

 

 

 

Inmate Name Ceveles Did tHhigac7 27033 Date: j2~s i <1 8

 

 

Checklist: SY
J. Use of Force.............0.250 cece cee thee oud Syeeeidseeesdeed vee ¥@S No Pending
2. Supplemental Use of Force.......... 0.60.0 cece eee nee seen e eae eees Yes Xo Pending —
3. Videotape............0c cc ceeeeeeeee cree ees beneesnceececcesceteeensaueotsce Yes De Pending CY
7, VO 201 0) 0) ET Yes__»% No Pending
5. Witness statements from all involved........ 0.0... cee eee ee ener ee Yes No Pending, a
6. Disciplinary Report filed.........0.0 ccc cece eee teeter teen era eeee Yes Vi No Pending
7. Medical Reports.............. 060 ccceeee enter eee eer ere terete tenn ees Yes_ “No Pending,
8 Mental Health Report/Statements.........0....00...-- eee ce eet eee Yes / No Pending
9, Chain of Evidence..............0. cece cece ee ee enter nene Yes_¢f No Pending
10. Use of Weapons Report.......... ccc cece reer n et ee eee Yes No - Pending

If pending is checked on any of the above, state the reason why:

 

 

Captain’s Review: J. Date received —_——— 2. Date videotape reviewed:

 

 

 

3. Rating of Incident: Major: Serious: Minor: Unusual:

4, Comments: _ _

 

 

 

5. Signature of Captain:
Deputy Warden’s Review: 1. Date reccived ________ 2. Date videotape reviewed:

3. Comments: _

 

 

 

 

4, Signature of Deputy Warden:
Warden’s Review:

]. Date received: -

2. Type and Forward: Yes No
Hold in File: Yes Ho

3, Comments: _ —

 

 

4, Signature of Warden/Designee: =

 

 
wo a & F

Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 15 of 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. SOP 203.03
Incident Report Attachment 1
3/2/18
Major __ Minor
Incident ID: Facility: GDCP SMU Incident Date: 12/31/2018 Time: 2130 Location/Dorm: EWING/ E-208
Reporting Official: Lt Gregory Davis Video Used? =x Y _ = N Operator Name: Camera 1 Lt Dupree / Camera 2 Lt Davis
Did incident result in serious injury? _XNo __ Staff Inmate
Offender Weapon? — = Y _x N Weapon Description: N/A
UseofForce? x Y — N  UOF Equipment Used? x Y ON __ Taser Chemical Firearm =X Hands-On = Other:
Does this incident report contain contraband? xa Y_ ON If Yes, it wasfound.. x _InsideGrounds Outside Grounds
Is the contraband associated with a throw-over? __Y x WN
Incident Category: Check alll that apply:
___ Accident ___ Escape ___ Inmate Special Transport ___Self-Injurious Behavior
___ Attempted Suicide ___ Escape Attempt _x_Inmate Strip Cell Status __Shakedown
_x_ Cell Extraction ___ Failure to Execute Policy __ Inmate to Inmate Assault ___ Staff Shakedown
x Contraband - Hard. __ Fight __Inmate to Staff Assault _Staff to Staff Assault
___ Contraband - Nuisance ___Fire Incident ___Institutional Drill __Suicide
___Beath ___ Four/Five Point Restraint ___ Keys/Tools ___ Taking Hostage
___ Disruptive Behavior ___ Homicide ___ Maintenance Incident ___ Unauthorized Contact
___ Disruptive Event ___ Hunger Strike ___ Personal Dealings with Inmate _x Use of Force
___ Drugs __Hiness __PREA - Allegation ___ Visitor Incident
___ Employee Contact with Blood ___ jury ___ Projecting Bodily Fluids _X_ Wireless Device
___ inmate Internet Violation ___ Property _x_ Wireless Device Accessory
Sex. Directly Invoived
Involved INMATE Name GDC# UOF DR Injury Weapon OR
Alleg. :
Witness
Zavala, David 4000727033 Y Y N N N xX Involved Witness
__ Involved ___ Witness
__ Involved ___ Witness
____ Involved __ Witness
___ Involved ____ Witness
__ Involved __ Witness
____ Involved ___ Witness
__ Involved __ Witness
Involved Staff Name / Title Employee D# Sex Force Used Staff Equip. Equip. Type
Benjamin Ford / Warden On File ~~ M Y NIA N/A
Joseph Polite / Deputy Warden of Security On File M Y Tees cext he N/A NIA
Thomas Sumpter / Captian On File M Y NIA N/A
Alfred Evans CO! On File M ¥ Y Shield
Gregory Davis / Lt On File M N N/A NiA
LaTrenda Dupree /Lt On File 2/n8 ex: F N NIA N/A
WITNESS Name Number / Title WITNESS Name Number / Title
Name/Agency Notified Date Time Name/Agency Notified Date Time
Reporting Official Signature: —_Lt Gregory Davis Date: 12/31/2018 Supervisor Signature: Date:

 

WARDEN / SUPERINTENDENT REVIEW: Was this incident forwarded for investigation? __ Yes __No Warden's Comments:

 

 

 

 

Warden/Superintendent Signature Date Retention Schedule: (3) years and then destroy
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 16 of 44

: SOP 203.03
Supplement Report Attachment 2
3/2/18

Incident ID: Facility: GDCP SMU Incident Date: 12/31/2018 Time: 2130 hrs Location: E-WING/E-208

Detailed Description: _0n12/31/2018 at approximately 2130 hrs a team consisting of Warden Bejamin Ford, Deputy Warden of Security Joseph Polite,

Captian Thomas Sumpter, and Alfred Evans COM! entered the cell of inmate Zavala, David GDC #1000727033 top conduct a search, Inmate Zavala was
attempting to destroy a phone as the team entered. A shield was used by Evans to push the inmate on the floor so we could confiscate the phone. The inmate was
able to crack the screen before the Mr Polite could confiscate the phone. Warden Ford assisted Mr Polite in picking the inmate up on to his feet after he was

placed in restraints. inmate Zavala was then escorted fo medical and cleared. He was then escorted back fo cell LE-208 where he was put on security strip cell.
Two video cameras were used in this incident but camera 1 (one), operated by Lt LaTrenda Dupree, malfunction. Camera 2 (two) which I, Lt Davis, operated
recorded the entire incident. Only the minimal amount of force necessary to gain positive control of the inmate was used in this incident. All evidence was

bagged and tagged with proper chain of custody forms. The phone, a gold motorola, was placed in the evidence locker in Tower 1. All appropriate staff was
notified of this incident.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se _

Reporting Official Signature: Lt Gregory ren, Love 12/31/2018 Supervisor Signature: Date;
4 Jf

Retention Schedule: (3) years and then destroy

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 17 of 44
SOP 209.0
Attachment
2/6/1
GEORGIA DEPARTMENT OF CORRECTIONS

USE OF FORCE SUPPLEMENT REPORT

 

 

1. Identification: }

Facility/Center O/C # £ S nl

offender: Lal, Dau GpCNumber:_ {200 727 LBS
Il. Officer's Report: ;

A. Circumstances Leading to Use of Force or Assault by Offender:

Time of Incident: Date of Incident: MY Jp x

sLidied LAL Lanne (ctf LE: Lf lénan sloped?
Hamate Klis. Liging Pla, A Ctl phox
we. ha tet [ele ue tye EO Corte
Ete Aebestecest. MeaLiveus~ SeACE | 2A) tine &
Bair piper. Corbet jie Ore. Le LteD fen

J N Flos = thé. hace

 

B. Type and Extent of Forceful snchioe (include Equipment Employed, if any):

Y hie fet of ii fare Gg — har

“Ls (ACHE (FAL i byeribe ay lof Lis Age

 

 

 

 

 

 

 

 

 

f
Nae
Less Lethal Weapon Used: Certification Date:
Cc. Complete (if applicable) by staff member if assaulted by offender. Do you feel that the Offender(s)
should be considered for criminal prosecution?
Yes 0 No 4 4
Jy c Ma
A bts. Ltt prude | ot
Na . itle
"Ah Ire, Pi yy Lis
‘Signature Date

Retention Schedule: Upon completion, this form shall be retained in the offender’s institutional file and maintained according to the
official retention schedule for that file.

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 18 of 44

ATTACHMENT 3
(2/18/15)
SOP IIB05-0001

 

Witness Statement

 

Time: File Number:

 

Place: ; Date: |
Lieb fying [LE ti aft

 

Last Name, First Name, Middle Name Employee [dentification Numb State Serial Number:

 

 

 

hangin Thon ‘iain

Institution or Address
Georgia Diagnostic & Classification Prison Special Management Unit

 

Swérn Statement

 

fi y a
I, ( Aol 2 UAYE, , want to make the following statement under oath:

Cn (2° HE Mh cts pie Foie. Lor Wet
| kp Gutewech LE tf (LO urarvenced,

pit Loggia y vega
G4 ¢ pectin Ce al & Gael A L foto TET
of ot bio casrate Lively Pe
» hg Hf 4A cH Co ge f
pate - ji S Ae pd, LA [ptt ta AF ede, Huon!
has pha OM LEE
GUE

 

 

 

 

Exhibit
Initials of Person Mating Statement
NP Page lof_ 2 ~Pages
1 _
/
ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF __ TAKEN AT ___ DATED CONTINUED." THE BOTTOM OF EACH

ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT AND BE INITIALED AS "PAGE ___ OF ____ PAGES." WHEN
ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE 1] WILL BE LINED OUT, AND THE STATEMENT WILL BE CONCLUDED ON THE REVERSE SIDE

OF ANOTHER COPY OF THIS FORM.

 

 

 

 

 

 
Case 5:19-¢v-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 19 of 44

SOP 209.04
Attachment 1
2/6/18
GEORGIA DEPARTMENT.OF CORRECTIONS

USE OF FORCE SUPPLEMENT REPORT
1 Identification:

Facility/Center Pei, OIG Pree Hl6S 4 (c ) e Mec’ eee Loew Sm)
Offender 2 Gis G (G, Y flaws aL! ) GDCNumbe: “SGI 727 0 43
Il. Officer's Report:
A. Circumstances Leading to Use of Force or Assault by Offender:
Time of Incident: 2.3 AE Acecocs Date of Incident: LA73l-AEOLS
ABE PRO hears bien Lb Hee bis ligedl To Subdee .
Lanwwke Lie 2 bute libeedé sb pgp 33. Whe pyro _
wes (et SfeLe fester BF aralt Luter e wtle fa LES BSS EAE —_
Lett. Fhe samert FL cP Lt teal oo ge pattie fae [bir ee
os hw. SISO cailer [be ped te S4, i p bel fo Sloce
Die muro an fac flo blot pn Puce js tesegt Jo Sfeakl
Zz ec faye VE wo Las Lee . Whe gerpenere Le 5 Lies Mbeed”, Pa Atak CF
B. Type and Extent of Forceful Action (Include Equipment Employed, if any):
Hath § BV Hwy. e. [relia Apirg te Steed Shep l et LVS
Ld eek D Sabflirec te puedes? Sgn fo sla’
Le a Bh The pypipral Plea L gH force PEPE SEY
Q/4S tied Pe ron Kol Te. ernest Nes ue en Fo

 

 

Less Lethal Weapon Used: Certification Date: :

Cc. Complete (if applicable) by staff member if assaulted by offender. Do you feel that the Offender(s)
should be considered for criminal prosecution?

jafvesQNo

 

 

D. Ben Oprger one _ reper) _ _
‘a Na & / Title oe
Bax), f-2 77
dD van SS Date

Retention Schedule: Upon completion, this form shall be retained in the offender’s institutional file and maintained according to the
official retention schedule for that file.

 
Case 5:19-tv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 20 of 44

 

 

 

 

SOP 209.04
Attachment 5
2/6/18
WITNESS STATEMENT
PLACE DATE __ ‘TIME FILE NUMBER
COCPR Sue BP iedbfy |" PLT |"
LAST NAME, NAME, MIDDLE NAME EMPLOYEE ID NUMBER STATE ID NO.
WEN, het? | Bien),

 

 

 

INSTITUTE D og Lo
PO Bie 8997 Stihian Lf BEAZ2
SWORN STATEMENT

1. —_=
L Loc 42 3 BLtG?) faire , WANT TO MAKE THE FOLLOWING STA NT UNDER OATH:

al wye poses fo assis wilh A USC OF J¥CER Wee Mayr
a O08 Den laws & CEYH}E EGC H f4267AP OBS,

fete ny | “
SF en — fork bade force Sfero APA Cla ben SS AS ee
F, Yee. sip, tat tvece Fle ECl/ Bh bane Fo. ZESO

fhe fuITS of fleaneg o ga << UL
plicit’ Jbal 4 2 CLES Currently Beye KE fee Of O“ |
Ps . . 6 | |
ae. Cell @ Sel ghy ck Wes used 7 fe g oes
the plodv $i fu “de Cou lle Cen Fe 6 Ce L
“s | 9b |e je Creche. (AE
if Chine. JAC neck Was ab, Tae ts
° “ . gu fle frrene flat” jp jee pan le ? 7 4
2 C VEC j , _
Le Mle. flee pn jmedt w@S LO fle foVeey, a
tr ye fie Bb. Lae ge Sele (lee fae ee “ ee
abs eel wf? g Vid a Br eG eatle for oun Wo Gat
py Sf? Means. L. Hees 5187 e Z we
é Tb weet Vil [hia 169 FOE? oS ee
pelts a oe _ if Sat 7 We mae Fe

pect, x OO fa ere fbeeh! pina

Cc Phe bn pamet© Livils, Che fe piel WES

 

 

 

EXHIBIT INITIALS OF PERSON} MENT 3
s PAGE 1 OF es PAGES

 

 

 

ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF ___ TAKEN ay. DATED CONTINUED." THE BOTTOM OF EACH

| ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STA’ T AND BE INITIALED AS "PAGE___OF__ PAGES."

| WHEN ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE | WILL BE LINED OUT, AND THE STATEMENT WILL BE CONCLUDED ON THE
REVERSE SIDE'OF ANOTHER COPY OF THIS FORM. 7

 

 

 

Retention Schedule: Upon completion, this form shall be maintained locally for three (3) years, with the Incident Report, and then
destroyed. :

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 21 of 44 .
SOP 209.04
Attachment 5

2/6/18

(Reproduced locally)

 

STATEMENT (Continued) Bs - Lf fe fae MLE. Zl % pe~ Cte,
pehieel SFA ae (a0 CatZOTE § LO AS Suk

“y er tear fhe Hltti pitied bead PL eo
dating Pass ine Eo bull.

Pree neve 8 OY Werf ASE Jo

Fin SAT UETEPS,
Ew L a Sfp wrap

    

 

 

 

° . AEFIDAVIT
Oran Dek
L Lex POLLEY Le ‘HAVEREAD OR HAVE HAD READ TO ME THIS STATEMENT WHICH BEGINS ON PAGE |
AND ENDS/ON PAGE LLY UNDERSTAND THE CONDITIONS OF THE ENTIRE STATEMENT MADE BY ME. THE STATEMENT ISTRUE. I
)T HAVE MADE THIS

   
 
 

HAVE INITIALED ALL EORRECTIONS AND HAVE INITIALED THE BOTTOM OF EACH PAGE CONTAINING THE STATE!
STATEMENT FREELY WITHOUT HOPE OF BENEFIT OR REWARD, WITHOUT THREAT OF eB HMENT, AND WITHO

INELUENCE, OR UNLAWFUL INDUCEMENT,

whdnion, UNLAWFUL

   

 

. . . Gi enjtre ture #ifPerson Making Statement)
WITNESS . }
Subscrilic {) sworh, Bf before me, a pers erty law perch ]

‘e aduuioister oaths, this Jf tay of Leet gs

 

 

 

 

 

| INSTITUTION OR ADDRESS .
(Signature of Person Administering Oath)

 

 

 

(Typed Name of Person Administering Oath)

 

INSTITUTION OR ADDRESS

 

{Authority To Administer Oath)

 

INITIALS OF PERSON MAKING STATEMENT _ re
PAGE OF PAGES

 

:

 

 

 

Retention Schedule: Upon completion, this form shall be maintained locally for three (3) years, with the Incident Report, and then
destroyed.
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 22 of 44

GEORGIA DEPARTMENT OF CORRECTIONS

USE OF FORCE SUPPLEMENT REPORT
L Identification:

Facility/Center_Georgia Diagnostic & Classification Prison (SMU)
Offender: Zavala. David GDC Number: 1000727033
II. Officer's Report:
A, Circumstances Leading to Use of Force or Assault by Offender:
Time of Incident: 2310hrs Date of Incident: 12-31-2018
At 2310hrs hands on force was used to sudue inmate David Zavala GDC#100072733. The inmate was in

possession of a cell phone while in his assigned cell. The inmate attempted to damage the contraband as the staff

entered the cell. A shield was used to place the inmate on the floor. Hands on force was used to stand the inmate
to his feet. The inmate was then placed in hand cuffs.

 

 

 

 

 

 

 

B. Type and Extent of Forceful Action (Include Equipment Employed, if any):

Hands on force including the shock shield was used to subdue the inmate to gain positive control. I placed
handcuffs on inmate.The minimal amount of force necessarv was used to control the inmate during
this incident.

 

 

 

 

 

 

Less Lethal Weapon Used: _ Certification Date: _

Cc. Complete (if applicable) by staff member if assaulted by offender, Do you feel that the Offender(s)
should be considered for criminal prosecution?

Q Yes Q No

D. Josep hh Pa / ile // U)_S

Signature Date

fered. a px I~14

SOP 209.04
Attachment 1
2/6/18

Retention Schedule: Upon completion, this form shall be retained in the offender’s institutional file and maintained according to the

official retention schedule for that file.

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 23 of 44

 

 

 

 

 

 

 

 

 

 

SOP 209.04
Attachment 5
2/6/18
WITNESS STATEMENT
PLACE DATE TIME FILE NUMBER
ye
Se f 12/31/2018 2310hrs
LAST NAME, FIRST NAME, MIDDLE NAME EMPLOYEE [D NUMBER STATE ID NO.
Polite, Joseph eS
INSTITUTION OR ADDRESS
SWORN STATEMENT
1, Polite, Joseph : _ WANT TO MAKE THE FOLLOWING STATEMENT UNDER OATH:

 

At 2310hrs I assist with the Use of Force incident involving inmate David Zavala #1000727033. I, Deputy Warden Polite
and three other staff members assigned to the SMU entered the cell of inmate Zavala and he was in the process of damaging
a cell phone that he was using. As we entered the cell, a shock shield was used to push the inmate on the floor so that we
could confiscate the phone. The inmate was able to crack the screen on the phone prior to the team confiscating while the
inmate was on the floor. I instructed the inmate to stop moving. Warden Ford helped assist inmate Zavala to his feet. While
Warden Ford held inmate Zavala’s wrist, 1 placed hand cuffs on inmate Zavala. The inmate was escorted to medical to be
cleared by medical staff. Two cameras were used during this time of incident. The minimal amount of force necessary was
used to handle this situation.

| End of statement : aaa

 

 

 

 

 

EXHIBIT INITIALS OF ZN MAKING STATEMENT
Jf PAGE | OF Z PAGES
ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF ___ TAKEN AT ___ DATED CONTINUED." THE BOTTOM OF EACH

ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT AND BE INITIALED AS “PAGE __OF ___ PAGES."
WHEN ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE | WILL BE LINED OUT, AND THE STATEMENT WILL BE CONCLUDED ON THE
REVERSE SIDE OF ANOTHER COPY OF THIS FORM.

 

 

 

Retention Schedule: Upon completion, this form shal] be maintained locally for three (3) years, with the Incident Report, and then
destroyed.

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 24 of 44
ATTACHMENT 3
(2/18/15)
SOP IIBO5-0001

 

 

 

Witness Statement

 

 

 

Place: Date: Time: File Number:
Sn [2-31 -1e A315
Last Name, First Name, Middle Name Employee Identification Numb State Serial Number:

 

 

 

 

| Dupice , ho Terrnde HL ag

Institution or Address
Georgia Diagnostic & Classification Prison Special Management Unit

 

Sworn Statement

 

1}. ba SO Ap cox , want to make the following statement under oath:

+ opcistd Rouen #4. duwing a ted] scasch | Ust_
of force on Truro, Zool , Dowd + Ipd0 191033 oA
fv 208, Trrmote Zowole, Dasact LORS poe dA sn weslioints *
escavleel fo wedica | where he v9s Cmmintd by sheet
Counts @ exccontd back to his cell ar secuity sdesp cal
tedus pee OID Pole, Kid of Blotenert

pO HO

2
iO

 

Exhibit
Initials of Person Making Statement
Page I of 2_ Pages

 

 

 

ADDITIONAL PAGES MUST CONTAIN THE HEADING “STATEMENT OF ___ TAKEN AT___ DATED CONTINUED." THE BOTTOM OF EACH
ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT AND BE INITIALED AS "PAGE ___ OF __ PAGES." WHEN
ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE 1 WILL BE LINED OUT, AND THE STATEMENT WII L BE CONCLUDED ON THE REVERSE SIDE

OF ANOTHER COPY OF THIS FORM.

 

 

 

 

 

 
Case 5:19-¢v-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 25 of 44

 

 

 

  
 

SOP 209.04
Attachment 5
26/18
WITNESS STATEMENT
PLACE DATE TIME FILE NUMBER
GDCP SMU 01/01/2019 0215 Hours
LAST NAME, FIRST NAME, MIDDLE NAME — Ewin OYEE iD NUMBER STATE ID NO.

 

Lt. Gregory Davis

 

 

 

INSTITUTION OR ADDRESS
GDCP SMU
SWORN STATEMENT
1, Lt. Gregory Davis WANT LO MAKE THE FOLLOWING STATEMENT UNDER OATH:

 

On 12/31/2018 at approximately 2315 | operated camera #2 during the cell search and use of force on
inmate Zavala, David GDC #1000727033 housed in LE-208. During this incident | saw

Officer A. Evans enter cell LE-208with the shield and back inmate Zavala up as Deputy Warden Polite,
Capt. Sumpter, and WardenFord placed inmate Zavala on the ground and in restraints. DW Polite and
Capt. Sumpter searched the cell and removed all the inmates property while Mr Ford stood with the
inmate keeping him securewhile the cell search was conducted. DW Polite found a cell phone. Inmate
Zavala was then escorted to medical to be evaluated for the use of force. Once cleared by medical he
was escorted back to his cell and placed on security strip cell without incident. End of statement.

 

 

EXHIBIT INITIALS OF PERSON MAKING STATEMENT
GD PAGE1OF 2 PAGES

 

 

 

"STATEMENT OF _ TAKEN AT __ DATED CONTINUED." THE BOTTOM OF BACH
JAKING THE STATEMENT AND BE INITIALED AS "PAGE __ OF___ PAGES."
WE LINED OUT, AND THE STATEMENT WILL BE CONCLUDED ON THE

ADDITIONAL PAGES MUST CONTAIN THE HEADING
ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON bh
WHEN ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE F WH
REVERSE SIDE OF ANOTHER COPY OF THIS FORM.

 

 

 

Retention Schedule: Upon completion, this form shall be maintained locally for three (3) years, with the Incident Report, and then

destroyed. oe

 
H.

Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 26 of 44

Attachment |

SOP IIB08-0001 (209.04)
04/11/16
GEORGIA DEPARTMENT OF CORRECTIONS

USE OF FORCE SUPPLEMENT REPORT
Identification:

Facility/Center AND EY) b-Whaa, —_—_
Offender: Peale { Dosis Number \OOO1Z044

Officer's Report:

 

A. Circumstances Leading to Use of Force or Assault by Offender:

Time of Incident: _ i \ AO Date of Incident: YZ- 4\ 7 1G

 

   

 

 

t

B. Type and Extent of Forceful Action (Include Equipment Employed, if any):

 

 

 

 

Less Lethal Weapon Used: Certification Date:

 

Cc. Complete (if applicable) by staff member if assaulted by offender. Do you feel that the
Offender (s) should be considered for criminal prosecution?

() Yes () No

D. Ned Eu Ct

Name Title

OdNrud. faama (ATL \-4-4 _
Signature _ Date

 

 

RETENTION SCHEDULE: Upon completion, this form shall be retained in the Offender case history file.

 
Case 5:19-Cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 27 of 44

ATTACHMENT 3
(2/18/15)
SOP IIBO5-0001

 

 

 

Witness Statement

 

Place: Date: Time: File Number:

 

 

(AYY SM\) E-Wina, \L-A-\%

Last Name, First Name, Middle Name Emplgyce Identification Numb State Serial Namber:
ed i t \ APG

 

 

 

 

Institution or Address
Georgia Diagnostic & Classification Prison Special Management Unit

 

Sworn Statement

 

L Di faove./[ Finta lA. want to make the following statement under oath:
M cgrvinsl 78 1 Ofe. Bro) ae . E206 wih
i vr Youd KIOOONZ1039. 7 ws 0 1 Ny
Awl. L ved Ane Ane to Wpoc TIM Zosindo. up 06 \ve me he
placed on Sre around ly DW Pulte and Copan Swupler ands grocceded >
laos Varn Ace 0 eA wore Paced on Ver, Mhecwords), VL

capped TIA Lousbe. ko Webieol Coe cocbualion, Sen catered bin

Yoo +0 Veo ce\\ ok ogpcoxwold ZN1.
Lad & Skokemen’ {\ —

 
   

 

Exhibit

 

 

Initials of Person Yjaking Statement
= Page | of 2_ Pages
— -

 

ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF ___ TAKEN AT ___ DATED CONTINUED." THE BOTTOM OF EACH
ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT AND BE INITIALED AS "PAGE ___ OF __ PAGES." WHEN
ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE 1] WILL BE LINED OUT. AND THE STATEMENT WILL BE CONCLUDED ON THE REVERSE SIDE
OF ANOTHER COPY OF THIS FORM.

 

 

 

 

 
Case 5:19-tv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 28 of 44

 

 

 

: Attachment 11
SOP 209.01
| DISCIPLINARY REPORT oe
: DOCS0951
Chi) Smu Qs22-18
INSTITUTION NAME CODE # TPM/MAX DATE
I. Offender: aval Os ud QCluge [9og6T2/ 62'S
Name! Last, First, M.I. Security ID Number
Dl. Offense Data:
A. Charge Plea Finding Charge Code Plea Finding,
5 HOSS Tan ol Coebenal ag) 4

 

 

 

3

 

j23i-Dois 2S Tag Duss JE Dery ais

Date Time of Offense (J /Signature of Heporting Off ial/
B. Factual Statement: Cnr (2-31 -2olg Qh Mopar metely 2317 Dutins a Cell Starch
Condcked by Ows Me Pole, CoA Surephe vod Wleden Ford’ ob inwule
Levinla’ Call, LE -268 | Me. Polike. Coutal a Cal Mtbor cle “Melo Cell Mhton.2-
tn inde 2avelon’s rift bac: ‘an tt Eavala tes aHemoirs 1, Piush te Phone
dhe he bud value Un Screen» Level finaths ty Cell [E-Lo® fern by. a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asciphina- | /
‘ Mina Veen by oo ropriate supervisor: + 1 l O| 19
Signature M/o./day/year
C. Charges served on accused: \-| }-\4 OUP) f Io Tout E yore }
~ “Mo./day/year/time Signature Of OFSfial and

I. Investigative Report:

A. Summary of Investigation:

B. :

Title Signature Mo./day/year
C. Advocate’s Name:
IV. Hearing Officer’s Recommendation:
Greatest High Moderate Low
~ Signature Moa./day/year

Vv. Disposition of disciplinary hearing:

A. Justification for Findings:

B. Action Recommended:

C. TPM Extension: Isolation:

Offender advised of his/her right to appeal:
Yes No
Signature of Disciplinary Hearing Officer Time of Hearing Mo./day/year

VL Reviewing Officer:

 

Signature Title mo. dy. year

 
Case 5:19-tv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 29 of 44

ATTACHMENT 3
SOP 11805-0001 (227.02)

(07/20/15)

 

WITNESS STATEMENT
LACE oboe | asi [1x ™* SRY 0 FILE NUMBER
NSTITUTION OR ADDRESS . ]

SWORN STATEMENT

oH zt io SS D DAS , WANT TO MAKE THE FOLLOWING STATEMENT UNDER OATH: Sk
TM , Gdbc * lolpoj24 033} reid Wqualen Ker

be Paid yvryvw’, Ae oy olrcht reloasch
deals Duislae/

 

 

 

 

 

 

 

 

 

 

"

 

—_

>QUBIT INITIALS OF PERS@M MAKING STATEMENT |
4} | PAGE1OF__ PAGES

ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF ___ TAKEN AT___ DATED___=s CONTINUED." THE BOTTOM OF EACH
\DDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT AND BEINITIALED AS"PAGE OF __ PAGES."
VEEN ADDITIONAL PAGES ARE UTILIZED, THE BACK OF PAGE 1 WILL BE LINED OUT, AND THE STATEMENT WILL - BE CONCLUDED ON THE
LEVERSE SIDE OF ANOTHER COPY OF THIS FORM.

 

 

 

 

- (Reproduced locally)

 
 

Case 5:19-Cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 30 of 44

GDC#1000727033
ZAVALA, DAVID

(GEORGIA DEPARTMENT OF CORRECTIONS __

RACE:H, SEX: M
Use of Force Assessment DOB: sian. __

Facility 9 Mu| GOCP —

pate Force used {AAR rime. YO Place of Exam: Ki Medical C1 Housing Unit [1 Other

Su bjective: (inmate's description of force applied or injuries sustained) t/ M stale. Ss é Ly in’ + -

fish phe dou/the tik dad fel back And
huct Shoulder i

Objective: B/P (2 / Bi HR 74 RR l¥ rem/ ia veoncletecral_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate's behavior: fA Cooperative C1 Uncooperative (] Violent/Combative (describe)
Area Examined No Injury Describe Injury
Head / Neck YD J
Maxillo-Facial i
if) = 2 ~ Fp md ln
Trunk | O (Y h vf) OCN ly Ast bo 1d fn’
fo(Y She v Pains 20m Mlrascre REE ot reas
Abdomen A
Genitalia fal
I —— |
Extremities | Ki |
{ ~
Neurological: rent DSriented 3 (2 Disoriented to Ay A C Lethargic
sponds to verbal commands Oo Soc normal for inmate (3 Other fA,

 

 

ie;
. Ssatormal Gait C Restrained (describe) Aaa d Ce es beh ¢ nok hagty

Other Physical Findings: Kh) A

 

 

 

 

Assessment: fPlorat assessment after use of force C1! Other

 

 

 

plan: Weg catetes selids
Education: CALA rules ww ree, Dede 5
cs

Disposition: 0 No follow-up needed Follow-up appointment scheduled for ( LL ,_l 7 (date)
Clu, & ALP a> wid |

 

Referral: Routine O urgent OO STAT to

 

 

 

 

—

P.30:0911.01 (rev 03/03) DO NOT WRITE ON BACK USE OF FORCE ASSESSMENT Page 1 of 2

 
Case 5:19-Cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 31 of 44

GEORGIA DEPARTMENT OF CORRECTIONS

Liga of Force Assessment

(cont)

GDC#1000727033
ZAVALA, DAVID

RACE:H, SEX: M

DOB: Saas
NKDA

 

 

Indicate on the diagram below any body marks, su
markings, regardless of how slight. You may draw

body picture.

ABRASION / BURN

ECCHYMOSIS (BRUISE)
LACERATION / CUT / SCRATCH
PUNCTURE

PAIN

SPASM / MUSCLE TENDERNESS

_/
Description of Injuries:(/,,

Lactisors- GS priked — QDNE

ch as bruises, discolorations, scabs, cut, bumps or other questionable
lines between the titles and the corresponding areas of the human

 

(B__ Sho Dye-

fond Te 36 ms

 

 

 

Additional Comments:

yn.

 

 

 

 

 

A 5
Signature hei Sse be

P-30-0011.01 | {rev 03/03)

DO NOT WRITE ON BACK

MO / DO / NP J PAT RNQLBN / EMT (crete

USE OF FORCE ASSESSMENT Page 2 of 2

 
Case 5:19-Cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 32 of 44

Stripped Cell/Restraint Authorization Attachment 1
CHECKLIST SOP IIBO8-0005

. Page 1 of 3
CONTROL ROOM CFFICER/SHIFT SUPERVISOR 04/30/15

 

Inmate/Probationer Name: | i) d I.D. _ [coo 73?
Leela ; Uby ,

 

Date: (2 73 i {F< Time: 23850 HeStexact Military Time)

 

 

 

PROCEDURE: .™

1. i’ ] Notify supervisor

2. [Uf Notify medical

3. {et“Notify Mental Health during working hours, if Mental Health
inmate/probationer o

4. { ] Notify control to call the Mi adty officer, if Mental Health
inmate/probationer

5. [ ] If restraints are being used, also notify control to cail
the MH director/desiqnee, if Mental Health inmate/probationer

6. [ Notify Warden/Duty Officer when directed by supervisor/duty
officer

7. [Le Issue Stripped Cell/Restraints Forms

8. [p}Supervisor check completed forms
NOTES :

1. Tf the inmate/probationer is a mental health inmate/probationer,

get the crisis under contrel and contact mentai health immediately.

2. it the stripped-celli status is continued beyond the 8-hour
"“ecoling off period," the following approval is required:

a. Warden/designee or duty officer

b Senior medical staff on duty

c. Daily written authorization from the Warden/designee for
continued confinement

3 Notify the warden anytime an inmate/probationer is placed in 4-
point or 5-point restraint

 

COMMENTS: “Tiwekt Plecedt Cn atounlg Ship coll Olin fe ldaglor

 

 

CHECKLIST COMPLETED BY: Lt br bs [Et Db, B= /2/ SL} is

Nx ae

 

 

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 33 of 44

 

 

 

‘ - Stripped Cell/Restraint Authorization , Attachment 1
ORDER SGP ITBO8-0005
(209.05)
Page 2 of 3
04/30/15
INMATE /PROBATIONER NAME: Dovale, ee, pare: (2 /"3i / is
Time: }390 tes
r.D. # |gooT1033 STRIPPED CELL i] RESTRAINTS [ ]
TYPE OF RESTRAINTS: HANDCUFFS { ] LEG IRONS [ } 5-POINTS [ }

 

REASON: vu bay v& d On Lane Ke Zestreal a Cvins a__¢ell
Sturclh Mus ¥tsul hed tn Ver ie wltler ol & “colt Dhow.
Oo” Unueeyeue ‘ J

 

 

 

 

 

ORDER ISsuED BY: (pl t¢ Aegloe pare: |] /3/ //¥ tim: 23S O

&-HOUR COOLING CFF PERIOD

 

 

 

 

BRPPROVED { ] TSAPPROVED [ ] DATE: / /
@EROLN, URSIGNEE SS a
APPROVED [ ] DISAPPROVED { } DATE: fi é
MEDICAL TO
4-HOUR DAILY RENEBAL ORDER - BEGINS AFTER THE FIRST & HOURS:
DATE: f ;
___ SEBRPEER/DESTGRES —~S MEDICAL ik

DIRECTOR/DESIGNER, IF MH)

DATE: A

 

WARDEN / DESIGNER MecPCAL {ME

DIRECTOR/DESIGNES, IF MA)

DATE: /

 

WARDODN/ DEALSGNEE MEDTCAL (HE
DIRECTORS DESIGNEE, IF ae)

 

STRIPPED CELL ORDER AMENDED [ } RESTRAINTS ORDER AMENDED [ }

BMENDED TO:

 

BY: DATE: f if TIME:

 

ADDITIONAL AMENDMENT [ }

 

BY: DATE: / if TIME:

 

 

REVIEWED BY:

 

 

ist SHIFT SUPERVISOR DATE: i / TIME: __
2ND SHIFT SUPERVISOR DATE , / TIME
SRD SHIFT SUPERVISOR DATE: é / TIME

 

 

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 34 of 44

Stripped Cell/Restraint Authorization

REVIEW FOR RELEASE

Attachment 1

SOP LIBO8-09005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FROM STRIPPED CELL/RESTRAINTS °(209.05)
Page 3 of 3
04/30/15
INMATE/PROBATIONER NAME: I.D. #:
RACE: ~ ~~
LOCATION OF STRIPPED CELL/RESTRAINT: BUILDING: CELL:
STRIPPED CELL [ ] RELEASED BY: TITLE:
DATE: / é TIME:
RESTRAINTS { ] RELEASED BY: TITLE:
DATE: / / PIME:
INMATE/PROBATICNER'S BEHAVIOR AT TIME OF RELEASE { ] STRIPPED CELL ] RES
STRIPPED CELL:
RESTRAINTS:
MEDICAL NOTIFIED [ ] WRC NOTIFIED:
{STRIPPED CELL)
DATE: / / TIME : _
MEDICAL NOTIFIED [ } WHG NOTIFIED: -
RESTRAINTS .
DATE: / / TIME:
RECOMMENDATIONS:
RESTRAINTS { ] APPROVED [| ] DISAPPROVED DATE:
RELEASE WARDEN / DESIGNEE /D.O
STRIP CELL { ] APZSROVED [ ] DISAPPROVED _DATE
RELEASE WARDEN / DESTGNEE/D.O
COMMENTS :
Retention Schedule: Upon completion, this form will be retained in the Inmate/Prohbationer
case history file.

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20

Page 35 of 44

 

 

 

 

 

 

 

 

 

ATTACHMENT 10
11801-0004
(230.01)
07/16/15
EVIDENCE
Case No. aI3 2 2 O
Evidence Descripige
elf ZA hove. (ine to 2
Place Evidence Found EE ‘2 oe &
Date & Time of Recovery. ATP - /8 GlCE grrr
super ZAverla, Jae) ofene _g6) £21) ) pOne
: * A x
Victim __ MV Mb
Cs a, yet / 9 te
Evidence Recovered by D OW Da i le { forte pai ~ Dus

 

é

CHAIN OF CUSTODY OF EVIDENCE
7 ignatures Required

From Date Time

pus bale Ayo. locker, [B&-BII
smu

(/ Signature, Rank

// 3 Born

 

 

 

 

 

Upon completion, this form will be held with the investigation package.

 
<tr
st
—
Oo
col
09
w
Ole
OF
oO
N
N}
+
OF
x
co
oO
TC
wv
iL
©
MN
9
_
Cc
o
=
SF
oO
Oo
Q
L &
O}
”)
Lu
FT
o
oe)
©
oF
i
>
7
o
a.
Lo
i)
Yn
©
O }

 
Ou
Oo
N
on,
Tt
oO
ow
©
©
oa
2
iL
nd
~~
o
c
®
=
5
oO
Oo
QA
L
O;
WY)
LU
T
o
0
oO
oO
9°
>
°
Oo
-
Ww
®
Nn
oO
O

J te erst ae ari se TAY NE

 

 
Al Z]

6 Filed 06/04/20 Page 38 0

©
ce
©
=
5
5
}
QA
S
i
7
Y”)
Lu
FT
©
oO
©
3
9°

19-cv

Case 5

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 39 of 44

 

 

 

 

 

 

 

 

 

 

 

IKO1-0005
ATTACHMENT 14
8/15/01
EVIDENCE
Case No. QIDLAD
Evidence Description: =
Video 1 Zeoln Yor ;
Place Evidence Found: Conmero. |
Date & Time of Recovery; (2-St-18 A350
Suspect Zave lc be ud Offense: PossCosia~ KL C brinat
Victim: frie.
‘Y
Evidence Recovered by: Lt Quon ree [Lk [bie
: Signature, Rank
CHAIN OF CUSTODY OF EVIDENCE
"Signatures Required
From To Date Time
. {p82 ~
(emer | Lx OuWwe (Bowed {2 “3-1 § 2380
ii f \ , _ 7 _ —
Lt Duiee Gat Sunpke 12S 1 ¥ 2388
| j | ° :

 

 

 

 

 

Upon completion, this form will be held with the investigation package.

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 40 of 44

 

 

 

 

 

IKO1-0005
ATTACHMENT 4
8/15/01
EVIDENCE
Case No, --———--—--++--—- +
Evidence Description:
‘(due LZ Cevala Vor a
Place Evidence Found: Or argwen a
Date & Time ofRecovery:__{2-S-1% 2398.
Suspect: Levee. Devel Offense: Poses Si0~ of Coil Dhinve-
° i

 

 

~

Victim: ee

Evidence Recovered by:_/+ C. Nass Ys [' =
Signature, Rank

CHAIN OF CUSTODY OF EVIDENCE

 

 

“Signatures Required
From Ta Date Time
\ . _
(paren Zt Daa (Bored Wb DSc) jes 2355
lt Ques (ijt Sunfire __ 17-31-18 1358
| | a

 

 

 

 

 

Upon completion, this form will be held with the investigation package.

 
“aE We REMOVAL wer

cD
c
5
=
O:
oO
Q
=
0
wn
Lu
F
rap)
00
CO)
oO
9
>
OF
oO
o

Case 5

 

 

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 42 of 44

 

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20

Page 43 of 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GDC Page 1 of 1
Offender Store History For
Offender ZAVALA, DAVID - GDC ID: 1000727033
Printed On:02/07/2019 @ 10:32
NEXT 1to 30 of 55
Date Location Amount Entered By
15/2014 WILCOX STATE PRISON - SOUTH 56.99 MCWHORTER, JACQUELIN R
9/02 4 WILCOX STATE PRISON - SOUTH 59.94 LANN, GLENDA K
08/27/2014 WILCOX STATE PRISON - SOUTH -59.90 MCWHORTER, JACQUELIN R
8/2 4 WILCOX STATE PRISON - SOUTH 59.90 STANLEY, KATHY E
08/11/2014 WILCOX STATE PRISON - SOUTH 18.92 SERCER, JANET F.
08/04/2014 | WILCOX STATE PRISON - SOUTH 59.64 MCWHORTER, JACQUELIN R
07/30/2014 | WILCOX STATE PRISON - SOUTH 4.77 MCWHORTER, JACQUELIN R
|07/14/2014 | WILCOX STATE PRISON - SOUTH 57.59 MCWHORTER, JACQUELIN R
07/01/2014 WASHINGTON STATE PRISON - EAST STORE 59.71 LAWRENCE, FLORENCE I
06/26/2014 WASHINGTON STATE PRISON - EAST STORE 45.85 LAWRENCE, FLORENCE I
06/17/2014 WASHINGTON STATE PRISON - EAST STORE 56.71 LAWRENCE, FLORENCE I
96/12/2014 WASHINGTON STATE PRISON - WEST STORE 122.04 LAWRENCE, FLORENCE |
06/10/2014 | WASHINGTON STATE PRISON - EAST STORE 59.86 LAWRENCE, FLORENCE I
06/02/2014 WASHINGTON STATE PRISON - EAST STORE 55.24 LAWRENCE, FLORENCE I
05/27/2014 WASHINGTON STATE PRISON - EAST STORE 48.27 LAWRENCE, FLORENCE I
Osi (19/2014 WASHINGTON STATE PRISON - EAST STORE 39.37 LAWRENCE, FLORENCE I
05/13/2014 WASHINGTON STATE PRISON - EAST STORE 54.68 LAWRENCE, FLORENCE I
05/05/2014 WASHINGTON STATE PRISON - EAST STORE 29.12 LAWRENCE, FLORENCE I
04/30/2014 WASHINGTON STATE PRISON - EAST STORE 58.82 LAWRENCE, FLORENCE I
04, 4 _|WASHINGTON STATE PRISON - EAST STORE 55.47 LAWRENCE, FLORENCE I
94/15/2014 | WASHINGTON STATE PRISON - EAST STORE 59.97 LAWRENCE, FLORENCE I
04/03/2014 WASHINGTON STATE PRISON - EAST STORE 55.34 ROACH, ANGLES
03/28/2014 WASHINGTON STATE PRISON - EAST STORE 59.31 LAWRENCE, FLORENCE I
03/12/2014 | WASHINGTON STATE PRISON - EAST STORE 39.36 LAWRENCE, FLORENCE I
02/27/2014 WASHINGTON STATE PRISON - EAST STORE 54.58 LAWRENCE, FLORENCE I
10/21/2013 | WASHINGTON STATE PRISON - EAST STORE 23.93 LAWRENCE, FLORENCE I
09/17/2013 |SMITH STATE PRISON - NORTH 35,09 MOSELY, LATOYA
09/11/2013 SMITH STATE PRISON - NORTH 19.89 CHASTAIN, CRYSTAL
09/03/2013 SMITH STATE PRISON - NORTH 47.06 WILLIAMS, LORI K
08/27/2013 SMITH STATE PRISON ~ NORTH 9.35 MOSELY, LATOYA
© 2000 Georgia Department of Corrections
Send your system questions and recommendations to us
http://jscribe.dcor.state.ga.us:8888/scribe/plsql/pkg_comm_offender.offender_store_hist?p_... 2/7/2019

 
Case 5:19-cv-00383-TES-CHW Document 37-6 Filed 06/04/20 Page 44 of 44
Current Profilés Page 1 of 1

Current Profiles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INMATE ADMINISTRATION
Profiles Start Date | End Date | Location Profiles Created End Reason Description
ACTIVE INS DETAINER 05/14/2012 CENTRAL OFFICE
SECURITY
Profiles Start Date | End Date | Location Profiles Created | End Reason Description
AN Nz PACKA\ TRI N 06/28/2017 | 12/22/2020 | WARE STATE PRISON
AN : STORE RESTRICTI 09/18/2014 | 06/21/2022 | WILCOX STATE PRISON
ANCTION: TELEP! RESTRICTION | 08/05/2015 | 06/17/2021 | WARE STATE PRISON
AN N: VISITATION REST N | 08/21/2017 | 10/30/2020 | TELFAIR STATE PRISON
SPECIALIZED LIVING UNIT
Profiles Start Date | End Date | Location Profiles Created | End Reason Description
ER II] PHASE 1 (GDCP ONLY 01/24/2019 GA DIAG CLASS PRISON

 

 

 

 

 

 

   

 

 

© 1998 - 2002 Georgia Department of Corrections
Send your system questions and recommendations to us

http://jscribe.dcor.state.ga.us:8888/jpro/currentProfiles.jsp?userld=1040342&unoNo=10007... 2/7/2019

 
